Citation Nr: 1708650	
Decision Date: 03/21/17    Archive Date: 04/03/17

DOCKET NO.  02-12 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for right ear disease, other than hearing loss or tinnitus.

4.  Entitlement to a rating in excess of 0 percent for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Stephen B. Bennett, Attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1979 to June 1982. 

This case comes to the Board of Veteran's Appeals (Board) from a November 2001 and a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The claim addressed in the November 2001 rating decision for service connection for right ear disease was reopened and remanded in March 2005.  It was remanded again for additional development in May 2007, April 2011, and January 2016.  The claims addressed in the June 2013 rating decision for an increased rating for right ear hearing loss and service connection for right knee and right shoulder disabilities were remanded in January 2016 for additional development.

The Veteran testified at a videoconference hearing before Veterans Law Judges in February 2005, December 2006, and in April 2015.  Copies of the transcripts of those hearings are of record.  As the Veterans Law Judge presiding on each hearing must participate in the final determination, the issues must be addressed in a Board decision by a panel of three judges.  38 C.F.R. § 20.707 (2016).  

The Board notes that in the June 2016 the Veteran's representative submitted additional medical documents pertaining to the Veteran and a diagnosis of temporomandibular joint disease (TMJ).  The Veteran filed a claim for TMJ in May 2002 which was denied in a May 2005 rating decision.  The Veteran did not file a notice of disagreement with the rating decision, and after one year from the date of notification, the May 2005 rating decision became final.  That matter is referred to the RO for appropriate action.  In order to address the issue raised in the June 2016 correspondence it is important for the Veteran to solicit the proper claim form necessary to initiate an action on the issue and the appropriate amount of time to return the form.  

The issues of entitlement to an increased rating for right ear hearing loss, service connection for right shoulder disability, and service connection for right knee disability are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

The Veteran was treated for right ear symptoms in service and has been treated within the claim period for otitis media and otalgia, which an examiner stated were the same symptoms show in service and the examiner related the current right ear disability to service.


CONCLUSION OF LAW

The criteria for service connection for right ear otitis and otalgia have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303(a) (2016).  That determination requires a finding of a current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).

A November 1982 service treatment record shows complaints of right ear pain.  It was determined that the Veteran had a blood clot in his ear which was subsequently removed.  The examiner noted that both of the Veteran's ear canals were open, clear, and appeared to be normal.

A February 2013 VA examination notes the Veteran had complaints of ear pain while in service and was treated a few times for minor otitis externa which was diagnosed and treated.  However, the Veteran's right ear pain was not found to have an ontological etiology but was considered to be referred pain from an unknown origin.  Temporomandibular joint dysfunction was ruled out and no definite cause was found.  The examiner explained that on the Veteran's physical examination no ear abnormality was found, and ultimately concluded that  the Veteran did not have right ear disease other than hearing loss.

In December 2015, the Veteran was seen at the emergency room for complaints of right ear pain.  He was diagnosed with otitis media with effusion.  The right tympanic membrane was positive for serous effusion.

In a June 2016 VA ear examination, the examiner concluded that while the Veteran's complaints of right ear pain had been well documented, "there is no pathology to render an updated etiology for his right ear pain."  However, the February 2013 examiner provided a June 2016 opinion stated that the Veteran had a diagnosis of recurring ear pain/otalgia that was at least as likely as not incurred in or caused by service.  The presents symptoms and complaints were the same right ear pain for which he was treated during service.  There were multiple episodes of treatment for right ear pain.

A July 2016 VA opinion attributed ear pain to TMJ dysfunction.

The Board finds that the evidence is in equipoise regarding whether any ear disease was incurred in or aggravated by service.  Resolving reasonable doubt in favor of the Veteran, and finding the June 2016 opinion persuasive, the Board finds that current right ear otitis media is related to right ear complaints and symptoms during service.

Accordingly, the Board finds that the criteria for service connection for right ear otitis media and otalgia are met the claim is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2015).


ORDER

Entitlement to service connection for right ear otitis media and otalgia is granted.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

The Veteran contends that the record supports the assignment of a rating in excess of 0 percent for right ear hearing loss, and service connection is warranted for right shoulder and right knee disabilities.  The Board notes that since the certification of appeal to the Board, the Veteran was granted service connection for left ear hearing loss and assigned a rating of 0 percent for bilateral hearing loss.

In January 2016, the Board remanded the case to schedule the Veteran for a videoconference hearing.  A review of the claims file shows that no attempts have been made to contact the Veteran and to make arrangements to schedule him for a videoconference hearing before the Board.  As a result, there was not substantial comply with the remand request, and the case must again be remanded so that a videoconference hearing before the Board may be scheduled.  Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board.  Notify the Veteran of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2015).



			
	MARJORIE A, AUER	BRADLEY W. HENNINGS
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


